Per Curiam,
Appellant’s contention here, as it was in the court below, is that under the words “ and personal effects,” in the seventh item of his will, the testator intended she should take the personal effects in his house, such as pictures and furniture. This eon*374struction was very forcibly presented by ber learned counsel in his argument; but our consideration of the subject has led us to the conclusion that the words employed by the testator were rightly construed by the learned auditing judge whose decree was approved by the court in banc. On his opinion we affirm the decree and dismiss the appeal with costs to be paid by appellant.